Citation Nr: 0108378	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a right ear hearing loss disability, 
to include as secondary to a service connected left ear 
hearing loss disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, to 
include as secondary to a service connected left ear hearing 
loss disability.

3.  Entitlement to a compensable disability evaluation for a 
left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from for training (ACDUTRA) 
from October 1977 to March 1978. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a August 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for a right 
ear hearing loss disability; service connection for an 
acquired psychiatric disorder; and a compensable disability 
evaluation for a left ear hearing loss disability were 
denied.  

The Board notes that in his May 1999 notice of disagreement, 
the veteran alleged that he developed tinnitus as a result of 
his ACDUTRA.  As this claim has not been adjudicated, it is 
referred to the RO for additional development, if necessary.


REMAND

The Board notes that the most recent Supplemental Statement 
of the Case issued by the RO that addresses the issues on 
appeal was issued in May 2000.  Subsequent to that 
Supplemental Statement of the Case, additional VA medical 
evidence in the form of a private medical statement dated in 
August 2000 has been added to the veteran's claims folder.  
Applicable VA regulations state that any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).  A review of the 
claims folder does not indicate that any such waiver has been 
received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to the most 
recent Statement of the Case.  The RO has not received a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Preliminary review of the August 2000 private medical 
statement indicates that the examining physician reviewed 
medical evidence that does not appear to be associated with 
the claims folder.  In considering this additional evidence, 
the RO should ensure that all pertinent private and VA 
medical records that have not been associated with the claims 
folder are obtained and associated with the claims folder.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In addition, the 
evidence indicates that the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  As records pertaining to the veteran's application 
for benefits from SSA and a decision on such application are 
not presently associated with the claims folder, remand is 
necessary.  The duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)" and to provide a medical examination when 
such examination is necessary to make a decision on the 
claim.  VCAA at § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  

The RO should ensure that compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  


Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for right and left ear hearing 
loss disabilities and his acquired 
psychiatric disorder since separation 
from active service.  The RO should 
ensure that all relevant records 
identified in the August 2000 private 
medical statement are associated with the 
claims folder.  

After securing the necessary releases, 
the RO should obtain these records.  The 
RO should document its efforts to obtain 
the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.    

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should 
readjudicate this claim with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




